IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gino's Bar, Inc.                       :
                                       :
            v.                         :     No. 110 C.D. 2018
                                       :
Pennsylvania Liquor                    :
Control Board,                         :
                      Appellant        :


                                    ORDER

             NOW, January 8, 2019, having considered appellant’s application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge